       Case 3:17-cv-02183-MEM Document 45 Filed 05/21/19 Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                                CIVIL ACTION

            Plaintiff

      v.

SUSQUEHANNA COUNTY


            Defendant                       No. 3:17-CV-2183-MEM

     PLAINTIFF’S RESPONSIVE STATEMENT TO DEFENDANT’S
               STATEMENT OF MATERIAL FACTS

      Plaintiff, Robert Stoud, in accordance with Local Rule 56.1 submits the

following Responsive Statement to Defendant’s Statement of Material Facts:

   1. Admitted.

   2. Admitted.

   3. Admitted.

   4. Admitted.

   5. Admitted.

   6. Admitted.

   7. Admitted. By way of further answer, Stoud resigned his position due to

      Commissioners Arnold and Warren’s harassing and retaliatory conduct and

      the toxic work environment they created. (Stoud Deposition at p. 36-37).

      Stoud began his career in Susquehanna County as Director of Public Safety;
                                        1
     Case 3:17-cv-02183-MEM Document 45 Filed 05/21/19 Page 2 of 6




   then became Chief Clerk/Director of Public Safety; then demoted to Deputy

   Chief Clerk while maintaining the Public Safety position; and then took a

   position in the District Attorney’s Office and kept the Public Safety position.

   (Warren Deposition at p. 43-33).

8. Admitted. By way of further answer, McNamara resigned her position due

   to retaliatory and harassing conduct outlined below that made the workplace

   intolerable. McNamara believed she had to leave her position for the

   District Attorney’s Office or be terminated by the Commissioners.

9. Admitted. By way of further answer, Plaintiff was demoted from Chief

   Clerk to Deputy Clerk and lost job responsibilities. (Stoud Deposition at p.

   32).

10. Admitted. By way of further answer, Commissioner Arnold was aware of

   the incident before Plaintiff informed her. As Commissioner Warren

   indicated, following the McNamara complaint regarding Ely, she saw

   constant animus towards Stoud. (Warren Deposition at p. 16-17).

11. Denied. By way of further answer, Stoud testified that Commissioner Hall

   indicated Commissioner Arnold’s actions stemmed from the Ely matter.

   (Stoud Deposition at p. 17-18).

12.It is admitted that those were the issues identified for counseling, but it is

   denied those were legitimate work issues that McNamara needed counseling


                                        2
    Case 3:17-cv-02183-MEM Document 45 Filed 05/21/19 Page 3 of 6




   for. By way of further answer, however, it is submitted that the work related

   issues McNamara was counseled on were not legitimate issues, but were,

   instead, a pretext. This is supported by Exhibit 7 of McNamara’s deposition

   wherein McNamara directly refuted the work related issues cited by the

   Commissioners. Furthermore, this Paragraph cites to Plaintiff’s Deposition

   at p. 61, however no such page exists in Plaintiff’s Deposition. It is assumed

   Defendant means McNamara’s deposition which is attached hereto and

   incorporated herein as Exhibit A.

13. Denied. Defendant cites to Plaintiff’s Deposition at p. 61, however no such

   page exists. Furthermore, Stoud testified that while he took issue with

   points Commissioners Warren and Arnold cited, he did complete the write

   ups as requested. (Stoud Deposition at p. 25-28).

14.Denied. Plaintiff produced evidence of a hostile work environment.

   Plaintiff testified from the early part of 2016 to May of 2016 he was subject

   to scrutiny, harassment, and retaliation. (Stoud Deposition at p.16). This

   conduct by Commissioners Arnold and Warren continued unabated and got

   progressively worse over time. (Stoud Deposition at p.16). This included

   Arnold making comments to Plaintiff’s subordinates about Plaintiff and his

   deputy having an affair. (Stoud Deposition at p.19). Arnold’s actions went

   so far as Arnold stating she wanted to fire the Plaintiff and her stating she


                                       3
 Case 3:17-cv-02183-MEM Document 45 Filed 05/21/19 Page 4 of 6




wanted to break up the Plaintiff and his deputy to save their marriages.

(Stoud Deposition at p.20). Commissioner Arnold’s improper conduct

continued after Stoud left for a position in the District Attorney’s Office.

(Stoud Deposition at p.33). In her deposition, Commissioner Warren

testified that the harassment was constant. (Warren Deposition at p. 17).

Commissioner Warren also testified that Commissioner Arnold alleged an

affair between the Plaintiff and his subordinate. (Warren Deposition at

p.19). Warren admitted that the rumors of an affair perpetuated by Arnold

undermined Stoud’s authority and credibility. (Warren Deposition at p. 37-

38). Commissioner Arnold testified that she spread the rumor of an affair

between Plaintiff and his deputy with others, including the two other

Commissioners and other county employees. (Arnold Deposition at p. 37-

38). She admitted that her actions in spreading the rumor undermined

Stoud’s authority as Chief Clerk. (Arnold Deposition at p. 39).

Commissioner Hall also testified that Arnold had insinuated the Plaintiff and

McNamara were having an affair and that he told Commissioner Arnold to

stop her behavior because it was wrong. (Hall Deposition at p. 27 and 41).

Hall stated that Arnold told him (and Hall then told Stoud) that Arnold

believed she had to break up Stoud and McNamara to save Stoud’s marriage.

(Hall Deposition at p. 36).


                                    4
    Case 3:17-cv-02183-MEM Document 45 Filed 05/21/19 Page 5 of 6




15.Denied. Plaintiff provided evidence that Defendant retaliated against him

   because he investigated a report of sexual harassment. Plaintiff testified that

   once he investigated the complaint about Richard Ely, scrutiny, harassment,

   and retaliation began. This conduct snowballed to Commissioner Arnold

   insinuating and outright stating Plaintiff was having an affair with his

   deputy. Even Commissioner Hall’s deposition makes clear that the

   retaliatory conduct continued throughout 2016. The record makes

   absolutely no reference to any harassing or retaliatory conduct prior to

   Plaintiff investigating McNamara’s complaint. The conduct at issue all

   began after McNamara made the complaint about Ely. The record

   establishes a temporal proximity and a pattern of ongoing antagonism.

                                           Respectfully Submitted:

                                           /s/ Gerard M. Karam, Esquire
                                           Gerard M. Karam, Esquire
                                           Atty. ID# PA 49625


                                           /s/ Christopher J. Szewczyk, Esquire
                                           Christopher J. Szewczyk, Esquire
                                           Atty. ID # PA 306689
                                           Mazzoni, Karam, Petorak, and
                                           Valvano
                                           321 Spruce Street
                                           Suite 201
                                           Scranton, PA 18503
                                           P: (570) 348-0776
                                           F: (570) 348-2755


                                       5
       Case 3:17-cv-02183-MEM Document 45 Filed 05/21/19 Page 6 of 6




                         CERTIFICATE OF SERVICE


      I, Gerard M. Karam, Esquire, hereby certify that I have served a true and

correct copy of the foregoing document via electronic service/ECF system on the

21st day of May, 2019.




                                            /s/ Gerard M. Karam, Esquire
                                            Gerard M. Karam, Esquire




                                        6
